Case 1:18-cv-00670-ARR-JO Document 71-8 Filed 10/23/18 Page 1 of 3 PageID #: 646




          EXHIBIT H
          Case 1:18-cv-00670-ARR-JO Document 71-8 Filed 10/23/18 Page 2 of 3 PageID #: 647
                           Doe v. The City of New York, et al., 18-CV-670 (ARR)(JO)
                                        October 10, 2018 Privilege Log

Start     End       Document Type        Information Redacted                             Privilege(s)
                    NYPD Internal                                                         Law Enforcement Privilege.
D000001   D000026   Affairs Bureau       Records reflecting an open investigation.        Confidential Informant Privilege.
                    (“IAB”) Resumes
                                         Records reflecting categories of allegations
                                         beyond those ordered by the Court on
                                         October 3, 2018 (e.g., allegations other than
                    NYPD Internal
                                         sexual assault, false arrest, excessive force,   Compliance with Court Order
D000001   D000026   Affairs Bureau
                                         or false statements against Defendants Hall      dated October 3, 2018.
                    (“IAB”) Resumes
                                         and Martins, and allegations other than
                                         failure to make/take a report or false
                                         statements against Defendant Markov).
                                         Records reflecting categories of allegations
                                         beyond those ordered by the Court on
                    NYPD Internal        October 3, 2018 (e.g., allegations other than
                    Affairs Bureau       sexual assault, false arrest, excessive force,   Compliance with Court Order
D000027   D000035
                    Central Personnel    or false statements against Defendants Hall      dated October 3, 2018.
                    Indices              and Martins, and allegations other than
                                         failure to make/take a report or false
                                         statements against Defendant Markov).
                                         Records reflecting categories of allegations
                                         beyond those ordered by the Court on
                    Civilian Complaint   October 3, 2018 (e.g., allegations other than
                    Review Board         sexual assault, false arrest, excessive force,   Compliance with Court Order
D000036   D000040
                    (“CCRB”) Officer     or false statements against Defendants Hall      dated October 3, 2018.
                    History Report       and Martins, and allegations other than
                                         failure to make/take a report or false
                                         statements against Defendant Markov).



                                                      -1-
          Case 1:18-cv-00670-ARR-JO Document 71-8 Filed 10/23/18 Page 3 of 3 PageID #: 648
                            Doe v. The City of New York, et al., 18-CV-670 (ARR)(JO)
                                         October 10, 2018 Privilege Log

                    Civilian Complaint
                    Review Board                                                        Official Information Privilege.
D000036   D000040                         Officer Dates of Birth.
                    (“CCRB”) Officer                                                    Privacy and Security of Parties.
                    History Report
                                          Dates of Birth, Social Security Numbers,
                                          Home Addresses, Medical History Reports,
                                                                                        Official Information Privilege.
                                          Sick Leave History, Serial Numbers of
                    NYPD Officer                                                        Privacy and Security of Parties.
D000138   D000583                         Guns, Email Addresses, Family Names and
                    Personnel Files                                                     Privacy and Security of Non-
                                          Contact Information, Religious Affiliation,
                                                                                        Parties.
                                          Social Condition (Relationship Status and
                                          Changes Thereto).
                                                                                        Information regarding arrests of
                                                                                        persons not parties to this
                                                                                        litigation may implicate the
                    Memo Book Entries     Entries for dates other than September 16,    sealing provisions of New York
D000588   D000591
                    for Gregory Markov    2017.                                         CPL § 160.50/160.55 and/or
                                                                                        implicates the privacy and
                                                                                        security concerns of non-parties.
                                                                                        Relevance.
                                                                                        Information regarding arrests of
                                                                                        persons not parties to this
                                                                                        litigation may implicate the
                    Memo Book Entries     Entries for dates other than September 16,    sealing provisions of New York
D000592   D000594
                    for John Espey        2017.                                         CPL § 160.50/160.55 and/or
                                                                                        implicates the privacy and
                                                                                        security concerns of non-parties.
                                                                                        Relevance.
                    NYPD Arrest           Officer Dates of Birth, Officer Addresses,    Official Information Privilege.
D000626   D000628
                    Reports               and Officer ID numbers.                       Privacy and Security of Parties.



                                                       -2-
